DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 (now, claims 1-8and 21-33) in the reply filed on 11 March 2022 and 25 May 2022 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 March 2022 and 25 May 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 21, 22, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pederson (US 9410180).
	With respect to claim 1, Pederson discloses a biological indicator (BI) comprising a housing (Figure 2:100) that holds a germinant container (Figure 2:120) and a germinant composition (Figure 2:122).  A germinant releaser (Figure 2:158) is configured to release the germinant composition from the germinant container (see Figs. 3 and 4) when the germinant container and a germinant releaser support (Figure 2:130) are moved in relation to each other upon application of a force.  This is disclosed in at least column 10, line 10 to column 21, line 12.  A first spore carrier (Figure 2:135) is inside the BI housing, and an imaging window (Figure 2:167) is disposed at a first surface of the BI housing.
	With respect to claim 2, Pederson discloses the apparatus as described above.  Peterson further teaches in at least column 31, lines 11-41 that a germinant pad (not shown) comprising a wicking material is located between the germinant container and the spore carrier.
	With respect to claim 3, Pederson discloses the apparatus as described above.  Peterson teaches that an opening (Figure 2:164) is provided at the top of the BI housing, which is opposite the first surface at the bottom of the BI housing.  The opening is located above the germinant releaser 158 along a thickness direction of the biological indicator.  The opening, germinant container, germinant releaser, spore carrier and imaging window are all stacked in a height direction, which is the same as the thickness direction.
	With respect to claim 6, Pederson discloses the apparatus as described above.  The Pederson germinant container is a glass ampoule.  
	With respect to claim 7, Pederson discloses the apparatus as described above.  Pederson further shows that the germinant releaser support includes a seat defined by horizontal projections (Figure 2:161).  The germinant releaser support also includes a plurality of support legs (Figure 2:127) that support the seat and have flexibility to allow movement of the seat when downward pressure is applied to the seat.
	With respect to claim 8, Pederson discloses the apparatus as described above.  Pederson teaches that the germinant releaser 158 are protrusions integrally formed on the germinant releaser support 130.  The protrusions are configured to puncture an outer barrier of the germinant container upon an application of force.  See Figs. 3 and 4.
	With respect to claim 21, Pederson discloses the apparatus as described above.  The first spore carrier 135 is generally planar and has first and second sides.  Sores are disposed on a first side, which is positioned parallel to the imaging window 167.  See Fig. 3.  The germinant composition is configured to contact the first spore carrier and the plurality of spores thereon after BI activation.
	With respect to claims 22, 26 and 28, Pederson discloses the apparatus as described above.  Peterson further teaches in at least column 31, lines 11-41 that a germinant pad (not shown) comprising a wicking material is located between the germinant container and the spore carrier.  The germinant pad is configured to contact a second side of the first spore carrier to press the carrier towards the imaging window during BI activation.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-25, 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson (US 9410180) as applied to claims 1 and 21.
	With respect to claims 23 and 25, Pederson discloses the apparatus as described above.  Pederson teaches that the BI housing includes an imaging window near a bottom surface and a first spore carrier.  Although these features are not facing downwards, it would have been obvious to orient them in essentially any direction so that they are aligned with an imaging window.  Those of ordinary skill would have recognized that there would be little to no change in device operation if the optical detector was aligned with a transparent sidewall or a transparent bottom wall.  In instances where the Pederson bottom wall is transparent, those of ordinary skill would have understood that the side walls may be opaque and that the spore carrier, germinant pad and imaging window may be stacked as substantially parallel planes.

	With respect to claim 24, Pederson discloses the apparatus as described above.  Pederson teaches that the BI housing is engaged with a BI reader (see Figs. 3 and 4), so those of ordinary skill would have found it obvious to provide a connection means, such as a groove, that facilitates the sliding of the BI housing into the BI reader.

	With respect to claim 27, Pederson discloses the apparatus as described above.  Peterson teaches that an opening (Figure 2:164) is provided at the top of the BI housing.  The opening is sealed against sterilant entry prior to BI activation.  Furthermore, the limitation “germinant release means” is not positively claimed and is a feature of the BI reader, which is an external device to be used with the claimed biological indicator.  The BI of Pederson is fully capable of receiving a germinant release means.

	With respect to claim 33, Pederson discloses the apparatus as described above.  Those of ordinary skill would have recognized that the selection of a particular color (e.g. gray or black) for the first surface of the spore carrier is a matter of design choice that does not affect device operation.  See MPEP 2144.04.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Pederson (US 9410180) as applied to claim 1, and further in view of Bala (US 20200165658).
	Pederson discloses the apparatus as described above, however does not expressly state that the BI includes an opening sealed by a sealant material.
	Bala discloses a BI comprising a housing (Figure 2:10) and a spore carrier (Figure 2:70).  The housing includes an opening (Figure 2:25) that is sealed by a sealant material (Figure 2:40).  The sealant material is punctured by a germinant releaser (Figure 2:36) during activation of the BI.
	Before the effective filing date of the claimed invention, it would have been obvious to modify Pederson to include a sealant material the seals the opening of the BI housing prior to BI activation.  Bala teaches that this is an effective way to release germinant material when a force is applied to the housing, and those of ordinary skill would have found it obvious to use this strategy when releasing germinant solution from the germinant container in the Pederson device.  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results. See MPEP 2143.  Here, those of ordinary skill would have recognized that a puncturable sealant materials, such as that taught by Bala, would release a germinant composition in much the same way as a frangible germinant container upon the application of an external force.

Allowable Subject Matter
Claims 4, 5 and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799